Carleton Harris, Chief Justice, dissenting. I agree with that portion of Commissioner Malone’s dissent where he points out that “there is no reasonableness in moving the office from DeWitt because DeWitt is the more centrally located city in Arkansas County, while Stuttgart is located in the Northwestern part of the county and is some forty-five to fifty miles distance away from the South border of that County. This could not possibly be in the public interest, and, therefore, it is my opinion that the Commission erred in this finding permitting the telephone company to move its business office.” The order made should always be consistent with the interest of the public. Arkansas Power and Light Company v. Arkansas Public Service Commission, 226 Ark. 225, 289 S. W. 2d 668. In Barnes v. Arkansas Public Service Commission,. 235 Ark. 683, 362 S. W. 2d 1, this court italicized the following statement, “The problem of the commission was to determine the best interests of the people of the whole area in question.” Here, the area is the southern district of Arkansas County. I feel that the convenience of the people who live in this part of the county requires an office in DeWitt, and I am of the opinion that the evidence established that fact. I do not consider that the testimony of Mr. Skinner constituted substantial evidence that the public would be better served if the company were permitted to close that office and maintain only the Stuttgart office. While Mr. Skinner testified that there is a trend over the country to consolidate offices, and that the principal reason for consolidating the business office is to effect more efficient service through better trained employees, I feel that the record indicates that a primary reason for desiring to close the DeWitt office was to effect a savings to the telephone company. The witness said that $3,328.00 per year would be saved in wages which did not include fringe benefits, such as vacation pay, sickness and disability benefits; that $600.00 per year in rent would be saved and approximately $324.00 per year in utilities. There would also be a saving in miscellaneous expenses, janitorial, etc. But this was not all of the evidence with regard to savings to the company if the office were closed. For instance, the following appears in the transcript during the cross-examination of Mr. Skinner: “Q. This business office that you have at DeWitt now, are you saying that those women are inefficient? A. Yes, sir. Q. Why is it you don’t have efficient personnel down there? A. Well, these people probably it is not necessarily through their own fault that they are inefficient, but the combination of circumstances, the various work functions which they must learn — and by the way, these functions constantly change, our routines, our proceedures constantly change. So. seniority not necessarily means that a person does know everything she should know in a business office. Because of this accumulation of circumstances, our office is less than efficient in DeWitt. Q. And you haven’t maintained an efficient office down there all these years, have you? A. There have been varying degrees of efficiency in the office. Q. Now, if you had efficient personnel down there, they could handle this operation as well there as, they could in Stuttgart, couldn’t they? A. No, sir. Q. Why? A. Because of the lack of training, the inability to replace on vacations, leaves— Q. Now, Mr. Skinner, I asked you if you had efficient personnel there? A. Then you would have to define efficient for me. Q. I am not a telephone man, I don’t know what is efficient personnel. A. Well an efficient person to me would be different from performing efficiently on the job. Now these people are good people. They are not dumb. They have the ability to learn, but because of our being required in this case to have a smaller office, we haven’t been able to give them the training to which they are entitled. They have not operated that office efficiently. Q. If you have efficient personnel there, there is no reason why they couldn’t operate it efficiently out of the DeWitt office, is there? A. No. That is right. Q. It gets right back to the proposition that it is a financial savings for the telephone company, then, doesn’t it? A. Well, yes, in this extent, but not in the number of dollars which I mentioned a while ago. In order to train these people and properly supervise them, we would have to have a management employee in DeWitt who would spend their time with them. This would be costly. In addition, in order for us to operate the office an eight hour period, we would have to pay for eight and a half or nine hours a day for each of these employees to give them the same training that they are able to receive in Stuttgart without our having to do this, or will be able when we have these accounts accumulated in Stuttgart. Q. I didn’t follow you there, Mr. Skinner. A. Well, in order to give the supervision that we would need in our DeWitt business office, would require more management time than we have available to them, so whatever proportionately more time management employees would have to spend in DeWitt would be costly to that extent. In addition, so as to be able to hold training courses for these girls, we would have to do this outside of our normal business office hours so as to be able to keep the office open the same length of time we are now. This again would be costly to us in salary dollars.” There is a great deal more along this line, but the above suffices to show the reason I think that a financial saving to the company is of paramount importance in appellee’s effort to close down the DeWitt business office, and I reiterate that I do not agree there was substantial evidence that the public would benefit by this action. I therefore respectfully dissent. Fogleman, J., joins in this dissent.